Citation Nr: 1135352	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to December 1969 and from September 1973 to July 1974.  Subsequently he had service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 rating decision by Department of Veterans Affairs (VA) Regional Office in Waco, Texas, which in pertinent part denied entitlement to TDIU.  

In May 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran is in receipt of compensation for: posttraumatic stress disorder (PTSD) at a 50 percent disability rating; the residuals of a left ankle (left fibula) fracture at a 10 percent disability rating; and the post operative residuals of left foot fracture at a noncompensable (0%) disability rating.  This results in a combined disability rating of 60 percent.

2.  The Veteran does not meet the threshold requirements for a consideration of a schedular TDIU.

3.  The Veteran is in receipt of disability benefits from the Social Security Administration (SSA) based upon nonservice-connected disabilities including sinusitis, asthma, obesity, and allergies.

4.  Service-connected disabilities alone did not render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice for his claim for TDIU by a letter dated June 2006.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records; VA treatment records; VA examination reports; private medical records; Social Security records; assisted the appellant in obtaining evidence; and afforded him the opportunity to present testimony, statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Accordingly, the appellant is not prejudiced by a decision at this time.

II. TDIU

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

If the total rating is based on a disability or combination of disabilities for which the Schedule of Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director of Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims entitlement to TDIU.  He asserts that his service-connected disabilities render him unemployable so as to warrant the assignment of a total, 100 percent disability rating.  

The Veteran filed his present claim in June 2006.  At that time he submitted a VA Form 21- 8940, Application for Increased Compensation Based on Unemployability.  On this form he indicated that he had four years of college education, and that his last employment ended in November 2001.  In an attached narrative, he stated that since his discharge from service in 1968 or 1969, he has had over 19 jobs that generally lasted one to two years each with the exception of one that lasted for 5 years.  

Service connection has been established for three disabilities.  The record shows that the Veteran's service-connected disabilities are:  PTSD at a 50 percent disability rating; the residuals of a left ankle (left fibula) fracture at a 10 percent disability rating; and the post operative residuals of left foot fracture at a noncompensable (0%) disability rating.  This results in a combined disability rating of 60 percent.

The Veteran's primary assertion is that his service-connected PTSD is the cause of his unemployability.  The Veteran's service-connected PTSD was assigned a 30 percent disability rating effective from January 2003, the date of service connection.  As a result of the assertions made in the Veteran's June 2006 claim for TDIU, the RO also adjudicated the issue of entitlement to an increased disability rating for PTSD.  In the June 2007 rating decision the RO denied entitlement to TDIU.  The RO also denied entitlement to a disability rating in excess of 30 percent for the service-connected PTSD as well as an increased rating for the Veteran's service-connected left ankle fracture.  The Veteran was notified of this decision that same month.

In June 2008, the Veteran filed his Notice of Disagreement (NOD).  He was very specific that he was disagreeing with the decision "denying my claim for 100 % service-connected disability due to chronic unemployability.  In his NOD he referred to physical disabilities, his PTSD symptoms, and that he was found unemployable, and disabled by SSA.  The overwhelming argument of his NOD related to unemployability, not the actual disability rating assigned for his service-connected PTSD.  

The Veteran submitted his Substantive Appeal on a VA Form 9 dated February 2009.  Again he referred to his service-connected PTSD as being the cause of his "unemployability."  In March 2009, he submitted a written statement in which he claimed that his service-connected PTSD warranted the assignment of a 70 percent disability rating.  Because of the Veteran's specific claim for an increased disability rating for his PTSD he was accorded a VA psychiatric Compensation and Pension examination in May 2009.  Based on the examination findings a 50 percent disability rating was assigned in a June 2009 rating decision for his service-connected PTSD, effective March 2009, the date of claim for an increased disability rating. 

Since the Veteran initiated his claim for TDIU in 2006, the issue of an increased rating for his service-connected PTSD has been adjudicated twice, in the June 2007 rating decision which confirmed and continued a 30 percent rating, and more recently in the June 2009 rating decision which increased the disability rating for PTSD to 50 percent.  In both instances, the Veteran did not specifically file a NOD with respect to the schedular disability rating assigned for his service-connected PTSD.  Rather, he has continued to assert that his is "unemployable" as a result of his service-connected disabilities, primarily PTSD.  The issue of evaluation of PTSD is not currently on appeal; the currently assigned evaluations are final for purposes of adjudicating the TDIU claim.

Again, the Veteran's service-connected disabilities are:  PTSD at a 50 percent disability rating; the residuals of a left ankle (left fibula) fracture at a 10 percent disability rating; and the post operative residuals of left foot fracture at a noncompensable (0%) disability rating.  This results in a combined disability rating of 60 percent.  He does not have a combined service-connected disability rating of 70 percent, nor does he have a single service-connected disability rated at a 60 percent rating.  Accordingly, the Veteran does not meet the threshold rating criteria for consideration for a TDIU rating on a schedular basis under 38 C.F.R. § 4.16(a).  

The Board's analysis does not stop there, however.  The Board must consider whether referral for extra-schedular consideration of TDIU is warranted.  The central question is whether the Veteran is in fact unable to obtain or retain substantially gainful employment due to his service connected disabilities.  38 C.F.R. § 4.16(b).  

The Veteran asserts that he warrants TDIU because he is rendered unemployable by his service-connected disabilities primarily his PTSD; he does not report, and records do not reflect, any impairment due to his other service connected disabilities.  He reports having a college education and having had a job history of multiple short-term jobs.  At the May 2009 VA Compensation and Pension examination he reported having had 22 jobs in 30 years of employment history.  He reports that his jobs often last only one or two years as a result of conflict with co-workers.  He asserts that this is the result of his service-connected PTSD.  

The Veteran has submitted multiple copies of a private psychiatric treatment note from Dr. Jimenez dated December 2002.  The Veteran reported an impact on his social skills following his combat service in Vietnam.  The Veteran was noted to be suspicious and angry.  The Veteran's wife reported difficulty with some social interaction within the marriage and that the Veteran's PTSD apparently impacted his employment resulting in "substantial underachievement."  She reported that the Veteran obtained good jobs and would often lose them.  The psychiatrist noted that the Veteran was on medication for symptoms of PTSD and depression.  However, no opinion as to employability was expressed by the psychiatrist. 

In August 2006, a VA psychiatric Compensation and Pension examination of the Veteran was conducted.  He reported difficulty interacting with people because "people irritate me."  He also reported irresponsible behavior within his family such as irresponsible spending of money on purchasing guns.  He reported that he last worked in 2001, and that he was awarded Social Security disability benefits in 2005 as the result of physical health problems.  For leisure activity, he reported having a gun collection and actively buying and selling guns.  With respect to employability, the Veteran provided a long list of jobs that he held, but did not provide an explanation as to why he left those jobs.  The examiner note that the Veteran's "list of jobs shows no gaps in time between jobs except during the early 90s indicating he was able to stay employed most of the time since being in the military.  The Veteran reports being diagnosed with an autoimmune disorder in the late nineties and is currently on Social Security due to physical health problems."  The examiner further opined that given "his history, the Veteran's PTSD did not interfere with employment in the past, and most likely would not at present."

In June 2006, the Veteran's wife submitted a written statement.  She indicated that the Veteran's PTSD had affected his employment ever since he had returned from service in Vietnam.  She asserted that he had an inability to get and keep employment because of trouble with co-workers and superiors.  

A June 2006 letter was submitted by a person who served in the National Guard with the Veteran for a period of 12 years.  This person is a Probation Officer, and claims to have a social work degree.  He indicated that the Veteran was hostile and suspicious and had trouble getting along with fellow soldiers and that the Veteran reported similar problems in civilian employment resulting in a series of short term jobs.  

A November 2003 SSA decision indicated that the Veteran was determined to be disabled with a primary diagnosis of sinusitis.  Secondary diagnoses included asthma, obesity and allergies.   A March 2007 SSA disability examination report indicates that the primary disability being evaluated was autoimmune disease.  

VA mental health treatment records reveal periodic treatment for symptoms of PTSD including treatment with medication as indicated in an August 2008, treatment record.  

In May 2009, the most recent VA psychiatric Compensation and Pension examination of the Veteran was conducted.  The Veteran reported difficulty with PTSD symptoms dating back to his return from service in Vietnam.  He reported that he becomes distressed by exposure to stimuli similar to his military experience, such as loud noises, movies with military themes, and discussions of the military.  However, he also reported being involved in competitive rifle and pistol shooting as a leisure activity.  He reported symptoms of anger, irritation, and conflicts with co-workers.  The diagnosis was PTSD and depression.  The examiner noted a history of occupational difficulties and that the Veteran was currently on medical disability.  Autoimmune disease, hernia, and post-abdominal surgery were all listed as significant medical disorders; the Veteran is not service-connected for any of these disabilities.  The examiner specifically noted that the Veteran had a lengthy, 30 year history of conflict with co-workers and supervisors which resulted in premature termination form numerous jobs.  A work history of 22 jobs in 30 years was indicated.  The Veteran's leaving his various jobs was indicated to be a result of multiple reasons including firing, resigning in anger, or failure to have a contract renewed.  The examiner's opinion was that it "is very likely that in the absence of PTSD [the Veteran's] occupational performance would have been far more stable and would have resulted in earning capacity substantially higher wages across his 30 year occupational history."  The examiner stated that the Veteran's PTSD and associated depression were moderate in severity and Global Assessment of Functioning (GAF) scale score of 55 was assigned.  

The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.). Id. 

In May 2011, the Veteran had his wife testified at a hearing before the undersigned.  The Veteran again testified that his employment history was approximately 25 jobs in 30 years.  He asserted that he often got into conflicts with co-workers and supervisors.  He did indicate that he held one of his jobs for a period of 5 years.  He also testified that he believed that his difficulty with employment was because he lived in an area that was predominantly populated by people who were not veteran's and who resented veteran's.  He also indicated that he is too forceful, and has a tendency to pontificate and give his views on topics.  The Veteran's wife testified about the Veteran's employment history, his multiple jobs and the difficulty this caused with family finances.  On questioning the Veteran indicated that the reasons for leaving his jobs in the past varied between being fired, quitting on his own terms, and not being having contracts renewed. 

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the veteran may be considered in assessing credibility.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The Veteran claims that his service-connected PTSD renders him "unemployable" and therefore he warrants TDIU.  He claims that his PTSD symptoms manifested upon his return from service in Vietnam and caused him to have an unstable employment history with over 22 jobs in a 30 year employment history.  He asserts that he left these jobs because his PTSD symptoms caused conflicts with co-workers and supervisors.  He has submitted statements and testimony from his wife and a National Guard colleague that assert the same.  

While the record verifies that the Veteran has held numerous jobs since leaving service, the evidence does not demonstrate that the cause of his rather nomadic employment was PTSD or other service connected disabilities.  Although doctors agree that he has some symptoms, such as irritability or paranoia, which potentially make him difficult to work with, the Veteran himself has stated that he was not well liked on many jobs because he has too great a tendency to speak his mind, forcefully, at the slightest opportunity or provocation.  In effect, his personality, not his disability, make steady employment difficult.  There have been incidents where he was fired, but he has also quit or merely worked out his temporary contract.  In those instances, there is no evidence that his PTSD interfered with his employment.

The Veteran is receiving disability benefits from SSA for a variety of nonservice-connected physical disabilities.  The SSA records do not reveal that PTSD was reported or even considered as a disability that is severe enough to impact the Veteran's disability picture for SSA purposes. 

The most recent VA examination report indicates that the Veteran's PTSD has impacted the Veteran's ability to earn to his potential, but the report does not indicate an opinion that the Veteran's PTSD renders him unemployable.  The inquiry for purposes of the appeal is whether the Veteran can gain and keep substantially gainful employment, not whether he can achieve a specific level of income or accomplishment.

Importantly, the Veteran has been continually employed for many years.  While many jobs were involved, he was always able to obtain new employment, at least until the 1990's when nonservice connected conditions disabled him.

Moreover, even if it is established that the Veteran's service connected PTSD, with associated symptoms of paranoia, irritability, and anger, did cause him to lose all his jobs over the prior three decades, he is still not shown to be unemployable.  The focus here is, as mentioned, on substantially gainful employment, and not on a specific job or level of remuneration.  The Veteran has been adamant that it is inability to work with others which is limiting.  The job he held longest, with a developer, was maintained because it was one where his interaction with others was limited.  The Veteran has the education and abilities to allow him to work in jobs and perform tasks which do not require social interaction.  He also is not shown to have extensive, if any, physical impairment from service connected disabilities, and so could work at manual labor where he was more isolated and could operate independently.

While the Board does not wish to minimize the nature and extent of the Veteran's overall disability, there is no credible evidence of record to support his claim that his service-connected disabilities are sufficient to produce unemployability pursuant to 38 C.F.R. § 4.16.  There continue to be tasks and jobs the Veteran is able to perform in light of his service connected disabilities.  He is demonstrably able to obtain employment, and has shown that under the correct circumstances, which are not so rare or unusual, can maintain employment.  The preponderance of the evidence is against the claim; there is no doubt to be resolved; and entitlement to a TDIU is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Entitlement to a finding of TDIU is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


